49 N.Y.2d 783 (1980)
Julie A. Jump, an Infant, by Her Parent, Robert G. Jump, et al., Appellants,
v.
Donna Jump, Respondent.
Jeri L. Jump, an Infant, by Her Parent, Robert G. Jump, et al., Appellants,
v.
Donna Jump, Respondent.
Court of Appeals of the State of New York.
Argued February 8, 1980.
Decided February 20, 1980.
Thomas E. Reilly for appellants.
John J. Ryan, Jr., for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs (see Donigi v American Cyanamid Co., 43 N.Y.2d 935). Although the order of the Appellate Division recites that the reversal was on the law, the memorandum of the Appellate Division makes clear that it was predicated on that court's view of the weight of the evidence.